This is a suit by an undertaker to collect a bill for the funeral of defendant's mother. The defendant is the only child of decedent and had himself put in possession of her estate before she was buried, thereby making himself responsible for all debts of the estate. There can be no argument about the funeral expenses being a debt of the decedent's estate, Article 3252 of the Revised Civil Code; and when defendant accepted purely and simply the succession of his deceased mother by having himself legally put into possession of it, he personally became liable for the funeral expenses, Revised Civil Code, Article 1056.
The only defense urged is that defendant did not authorize plaintiff to give his mother the decent funeral she had; that he could have had her buried at a lesser expense; and that he gave written notice to plaintiff a few hours before his mother was interred that neither he nor her estate would be liable for the cost of the funeral. This notice was given after everything necessary to be done, except interment, had been completed.
Defendant was the only child of decedent and had secured an exemption from the armed forces of this nation by claiming her as a dependent. The record discloses that his support of her was meager and that she had to complain to his draft board in order to get what she did receive from him. It is also clear to our minds from the record that defendant did not care what kind of funeral his mother had and was thinking more of what he would inherit from her than anything else. He was also angry because his mother had left an insurance policy for $250 with his cousin, instead of himself, named as the beneficiary; a fact he did not learn until after her death.
The lower court found as a fact that defendant, in the presence of the undertaker (plaintiff herein) authorized his cousin and aunt to make all arrangements *Page 473 
for the funeral, which they did. The testimony in the record does not justify us in finding error in that conclusion of the lower court; in fact, we are of the opinion its finding of fact is correct.
The lower court awarded judgment for plaintiff as prayed for and it is correct and is therefore affirmed, with costs.